Case: 12-30767       Document: 00512214557         Page: 1     Date Filed: 04/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 19, 2013
                                     No. 12-30767
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

RAY HATTON, JR.,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:08-CR-109-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ray Hatton, Jr., federal prisoner # 13987-035, appeals the denial of his
motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). He pleaded
guilty to using a facility in interstate commerce to attempt to coerce a minor to
engage in criminal sexual acts and was sentenced to 65 months in prison.
       On appeal, Hatton contends that he is entitled to resentencing under
Amendment 732 to the Sentencing Guidelines. The district court is authorized
to reduce a sentence based on a sentencing range that subsequently was lowered

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30767    Document: 00512214557    Page: 2   Date Filed: 04/19/2013

                                No. 12-30767

by the Sentencing Commission only if the amendment to the Guidelines is listed
in § 1B1.10(c) of the Guidelines. See 18 U.S.C. § 3582(c)(2); UNITED STATES
SENTENCING GUIDELINES MANUAL § 1B1.10(a) & cmt. n.1 (2004). Amendment
732 is not listed in § 1B1.10(c). Accordingly, the district court’s denial of
Hatton’s motion was not an abuse of discretion. See UNITED STATES SENTENCING
GUIDELINES MANUAL § 1B1.10 cmt. n.1 (2004); United States v. Drath, 89 F.3d
216, 217-18 (5th Cir. 1996).
      AFFIRMED.




                                      2